DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a method comprising: searching a first search area of reconstructed pixels of a picture to locate a first block of reconstructed pixels in the first search area that best matches a first block of pixels in the picture, wherein the first search area consists of a block of reconstructed pixels larger than the first block; selecting an intrablock copy mode to encode the first block of pixels based on a cost to encode the first block of pixels using the intrablock copy mode with the first block of reconstructed pixels; computing quantized transform coefficients for the first block of pixels using the first block of reconstructed pixels; determining a first block vector using the first block of reconstructed pixels as a predictor for the first block vector; determining whether to use intrablock copy skip mode based on the quantized transform coefficients and the first block vector; encoding in a bit stream a first flag indicating that the intrablock copy mode is used to encode the first block of pixels in the picture; and wherein the first block vector and the quantized transform coefficients are encoded in the bit stream based on the first flag in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425